DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II (method), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/04/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020, 09/14/2021 and 12/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7 -10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2018/0175106 A1], (“Kim”) in view of Lee et al. [US 2012/0223922 A1], “Lee”

Regarding claim 1, Kim discloses a display device (Fig. 17 – see annotated Fig. 17** for clarification and Fig. 18),  comprising: 
a substrate (Fig. 18, SUB); 
a first electrode (REL1) on the substrate (as shown); 
a second electrode (REL3**) on the substrate and spaced apart from the first electrode (as shown); 
a plurality of light emitting elements (Fig. 17 shows the plurality of LED LD [LD1, LD2, LD3]), at least a portion of each of which is between the first electrode and the second electrode (as shown Fig. 17, LD1, LD2, LD3) ; and 
contact electrodes (CNE1, CNE3) on the first electrode (REL1), the second electrode (REL3) and the light emitting elements (LD) (as shown in Fig. 17 and 18), wherein the contact electrodes comprise a first contact electrode (CNE1) which contacts an end portion of each of a first portion (EP1) of the light emitting elements (LD) and the first electrode (REL1) and a second contact electrode (CNE3) which contacts an end portion of each of a second portion (EP2) of the light emitting elements(LD) and the second electrode (REL3), and wherein the second contact electrode is spaced apart from the first contact electrode (as shown in Fig. 18). 
Kim discloses the contact electrodes can be made of conductive material including an ITO (¶[0113]). Kim does not explicitly disclose the contact electrodes comprising a conductive polymer.
However, the use of conductive polymer as an electrode material is well -known in the semiconductor art to use as electrode material. Specifically, Lee discloses  the first electrode and the second electrode may be formed of a conductive polymer such as poly thiophene or polyaniline, metal particles such as silver or nickel, a polymer film including the metal particles, indium-tin-oxide (ITO) or the like (¶[0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a polymer film including metal particles as taught in Lee in the device of Kim such that the contact electrodes comprising a conductive polymer because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 6, Kim as modified discloses claim 1, Kim further discloses the first contact electrode (CNE1) and the second contact electrode (CNE3) are spaced apart from each other on the light emitting elements (as shown in Fig. 17).

Regarding claim 7, Kim as modified discloses claim 1, Kim further discloses a width of the first contact electrode (CNE1) is greater than a width of the first electrode (REL1) (as shown in Fig. 17).

Regarding claim 8, Kim as modified discloses claim 1, Kim further discloses a third electrode (REL2) between the first electrode (REL1) and the second electrode (REL2), wherein the first portion of the light emitting elements are between the first electrode and the third electrode and the second portion of the light emitting elements are between the third electrode and the second electrode (as shown in Fig. 17).

Regarding claim 9, Kim as modified discloses claim 8, Kim further discloses the contact electrodes further comprise a third contact electrode (CNE3) on the third electrode (REL3), the third contact electrode contacting at least one end portion of each light emitting element  (as shown in Fig. 17).

    PNG
    media_image1.png
    588
    703
    media_image1.png
    Greyscale

Regarding claim 10, Kim as modified discloses claim 1, Kim further discloses a plurality of first banks (Fig. 18, PWleft and PWright) on the substrate (SUB), wherein the first electrode (RE1) is on one of the first banks (PWleft) and the second electrode (REL3) is on another one of the first banks (PWright), and wherein the light emitting elements (LD) are between the first banks (PWleft and PWright).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2018/0175106 A1], (“Kim”) in view of Lee et al. [US 2012/0223922 A1], “Lee” as applied to claim 1 and further in view of Yakushenko et al. [US 2018/0088072 A1], “Yakushenko”.

Regarding claim 2, Kim as modified discloses claim 1,  Kim as modified by Lee discloses a polymer film including metal particles. The modification does not explicitly disclose the polymer comprises poly(3,4-ethylenedioxythiophene)polystyrene sulfonate (PEDOT:PSS).
However, Yakushenko discloses the conductive polymer can be materials such as poly(3,4-ethylenedioxythiophene)polystyrene sulfonate (¶[0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a polymer such as poly(3,4-ethylenedioxythiophene)polystyrene sulfonate as taught in Yakushenko in the device of Kim as modified because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 3, Kim as modified discloses claim 2,  Kim as modified by Lee discloses a polymer film including metal particles. Kim as modified by Lee and  Yakushenko disclose the polymer film can be comprises poly(3,4-ethylenedioxythiophene)polystyrene sulfonate (PEDOT:PSS). The combination does not disclose the metal particles is silver.
However, Yakushenko discloses conductive particles such as  gold, platinum,  and silver can be use in the conductive polymer for electrodes (¶[0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use silver metal particles as taught in Yakushenko in the device of Kim as modified because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2018/0175106 A1], (“Kim”) in view of Lee et al. [US 2012/0223922 A1], “Lee” and Yakushenko et al. [US 2018/0088072 A1], “Yakushenko” as applied in claim 2, and further in view of Lee et al. [US 2018/0026074 A1], “Lee74”.

Regarding claim 4, Kim as modified discloses claim 2,  Kim as modified does not discloses each of the contact electrodes comprises a plurality of layers each comprising the conductive polymer.
However, Lee74 discloses a light emitting device (Fig. 12E, LD) includes a first electrode (EL1), , a second electrode (EL2).  Lee74 discloses the electrodes can be a conductive polymer such as PEDOT.  Further, the electrodes  may have a single-layered structure or a multi-layered structure having a stacked configuration of two or more of metals, alloys, conductive oxides, or conductive polymers (¶[0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a multiple layer electrode as taught in Lee74 in the device of Kim as modified such that each of the contact electrodes comprises a plurality of layers each comprising the conductive polymer because such a modification will provide a durable electrical connection for the LED to function (¶[0101] and ¶[0105] of Lee74).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2018/0175106 A1], (“Kim”) in view of Lee et al. [US 2012/0223922 A1], “Lee” and Yakushenko et al. [US 2018/0088072 A1], “Yakushenko” as applied in claim 2, and further in view of Hirai et al. [US 6,853,013 B2], “Hirai”.

Regarding claim 5, Kim as modified discloses claim 2, Kim further discloses not explicitly disclose a thickness of each of the contact electrodes is in a range of 150 nm to 250 nm.
However, Hirai disclose the use of conductive polymer in order to within the light emitting element. Hirai discloses the film thickness of the organic conductive polymer layer may be set arbitrary, and it is preferably from 50 to 200 nm (col. 4 line 25 – 36). The thickness can be adjusted to prevent short-circuit without causing a rise in the driving voltage and deterioration in the light-emitting efficiency. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the thickness of the conductive polymer as taught in Hirai in the device of Kim as modified such that each of the contact electrodes have a thickness is in a range of 150 nm to 250 nm because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891